   Case 3:16-cr-00494-AET Document 37 Filed 01/07/21 Page 1 of 1 PageID: 77




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA
                                             :      Criminal No. 16-494 (AET)
                 v.
                                             :      CONSENT ORDER MODIFYING
                                                    CONDITIONS OF RELEASE
                                             :
BRET KOHAN
                                             :

This matter having been brought before the Court on Defendant Bret Kohan’s application

for an order modifying the conditions of release so that he may be permitted to work while on

home detention; and the Government and Pretrial Services having no objection; and for good

cause shown;

          IT IS ORDERED this 7th day of January 2021 that the Defendant’s conditions of release

are modified to permit employment as approved by Pretrial Services as an exception to the

condition of home detention.

          IT IS FURTHER ORDERED that all other conditions of release remain in

effect.




                                             _____________________________
                                             ________________ __________
                                             DOUGLAS E.   E. ARPERT
                                                             ARPE
                                                                PE
                                                                 ERT
                                             United States  Magistrate
                                                    Statees Magistra
                                                                   ate Judge
                                                                    t Jud
